Title: To Benjamin Franklin from [Thomas Pownall], July 1781
From: Pownall, Thomas
To: Franklin, Benjamin


Dr Sir.
London July 81
I receiv’d Your Letter & also one from Lewis’ Evans daughter— wishing that She might receive some remittance from the Profitts of the sale of the Maps & Topographicall Description of N America— which I published with that intent, & gave to Mr Almon on that Condition—& to mark that to be so made express mention of the purpose in the preface. I answered your Letter directly, told the ministers of this Country that I had written to You & Show’d Lord G G my letter & beg him to forward it— The purport was (which repeat lest you should not have received) to desire you to Write to Almon—to whom I spoke & who promised me to remitt what He could then afford—. I never could gett exactly satisfyed as to the Number of Copies wch he printed off— I have been told 750–1000, & this day a Person told me a greater number— I am no judge of the Cost of rolling off the Mapps & of Printing the Copies of the Work—but He sold them at 10/6 each— Since He has retired from Trade I desired He would send me what remained in his hands. He has sent a parcell said to contain fourscore or ninety Copies— Now if You think the sale of those here or in France can turn to any account for the poor Woman—only say where you would have them sent & I will send You— But I think that You or She ought to Write to Mr Almon to desire to know what remittance he can afford to make—except having a few copies to give to friends I never did or will receive sixpence from this Publication— The Sale certainly has been great—. The moment I received her letter I went to Mr Almon & repeated my instances with him & He promised to remitt— I wrote to her to tell her so & recommended her by letter or by some agent to apply to Mr Almon— I have never heard anything from Your or from her since—& therefore must suppose the letters to have miscarried— I send this by a friend who I know will deliver it safe— He is a Man of perfect honor a Man of Affairs—& one to whom I would trust my life & honor— It is my friend Mr Hobart—
I wish to God You & I could meet. I do think we might strike out something that might arrest the ruin at least if not avert it which hangs over both Countries which we both for more than thirty years were endeavoring to prevent coming on— If you should see my friend He could explain to you my Idea & if You should think anything might be made of it I could meet you at Bruxells or any other place thereabouts. I am going upon a tour of amusement next week to Antwerp & Bruxells— I think having opened thus much to you—I ought to assure which I do as a Man of honor & pledge my honor to you—that I have no connections not the most distant with Government Administration nor Opposition—. My friend can & will if you should see him confirm this [to] you— I am sure that my Idea (barring any new unforeseen events) would be feasible on one side the Water at least— & if all things of which I used to have ideas on the other are not reversed, I think might be made to suit the other side also— If you do not chose as I think you would not to putt pen to paper on any subject like this my friend can communicate your Answer—at least so farr as to bring us togather— Your old friend of Twenty five Years Standing
 
Notation: Vaughan, London, July 1781.—
